IN the district court of Jefferson county, Virgil Massie was charged with, and convicted of, the murder of his wife, Katie Massie, and sentenced to life imprisonment in the state penitentiary. His attorneys were and are defendants in error, Carl Cline and Bryan Whitehead. Subsequent to Katie Massie's death, Virgil Massie delivered to his attorneys certain promissory notes secured by mortgages on Illinois farm lands executed by certain brothers and sisters-in-law of the deceased, payable to the order of the Marine Trust Company of Carthage and by it assigned or endorsed in blank.
Cline and Whitehead claim ownership of the notes through Virgil Massie. Frances Rosenboom, plaintiff in error, mother and sole heir at law of Katie Massie, deceased, contends that the notes were owned by her *Page 3 
daughter at her death and constitute a portion of her estate. In an effort to determine ownership, the attorneys and Virgil Massie petitioned the county court of Jefferson county to appoint an administrator of the estate of Katie Massie, deceased, and defendant in error, Joseph Dennis, was appointed and qualified as such administrator.
Thereafter the petition of Frances Rosenboom to vacate the appointment and dismiss the proceedings was granted. The order of the district court reversed the county court and reinstated the administrator.
The plaintiff in error seeks a reversal of the decree of the district court on the following propositions: "1. That administration was improper against the protest of the sole heir, there being no debts. 2. That the parties who attempted to invoke the jurisdiction of the county court were strangers to the estate and had no right to interfere therein, especially for the purpose shown in the record. 3. That the existence of taxes, either inheritance or general, if in fact any existed, could not be used to require administration, nor to continue the administration so improperly invoked."
[1] 1. Section 5222, C. L. '21, provides: "Administration shall be granted to the husband or the widow or next of kin of an intestate, or some of them, if they will accept the same and are not disqualified, but in all cases the husband or widow shall have the preference; but if no husband, widow or other relative of the intestate shall apply within twenty days from the death of such intestate, the county court may grant administration to any creditor who shall apply for the same; and in case no such application be made by any creditor within ten days next ensuing the lapse of said term of twenty days as aforesaid, or in case of the filing in such court by the husband, widow or next of kin, a written relinquishment of his or her right to administer said estate, administration may be granted to such person as the county judge may think will best manage the estate." This section *Page 4 
gives husband, widow or next of kin a preferential right of administration. If none of these applies, a creditor is granted such right, and if no creditor appears, the "administration may be granted to such person as the county judge may think will best manage the estate." Undoubtedly the legislature intended, in the event no application was filed by anyone having a preferential right, to invest the county court with discretionary power to grant or deny administration.
[2] The personal property here involved is held by Cline and Whitehead and within the jurisdiction of the court. If it is determined that Katie Massie was the owner thereof at her death, the court can proceed with its distribution according to law. Cline and Whitehead, residents and citizens of Colorado, are entitled to have this controversy determined in Colorado. Their petition in the county court seeking the appointment of an administrator discloses the situation and the controversy arising. In these circumstances, the county court did not abuse its discretion by appointing an administrator.
[3] 2. Counsel argues that Cline and Whitehead had no right to invoke administration because strangers to the estate and in support thereof cite numerous cases from other jurisdictions. In view of the express provision of the statute granting the county court the discretionary right as above set forth to appoint an administrator, these cases are inapplicable. If an administrator is so appointed, it would appear to be immaterial who presents the petition and facts as a result of which the administration is granted.
3. In view of the foregoing, it is unnecessary to determine whether administration could be invoked or continued merely because of the nonpayment of inheritance or general taxes chargeable to the estate.
Judgment affirmed.
MR. JUSTICE CAMPBELL not participating. *Page 5